Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bianchi et al (WO02/22636, cited in the previous Office action) teach that FHIT expression protects against Her2 driven breast tumor development (title).  Bianchi et al teach that degradation of p-FHIT after phosphorylation by Src allows transmission of mitogenic signaling through Her2 (page 644, first column, lines 26-38).  Bianchi et al teach that 57% of NSCLC exhibit absence or reduction of FHIT (page 644, first column, line 1).  Bianchi et al do not teach that Her2 expression or the level of pHer2 in lung cancer are inversely related to the level of FHIT.  Zhang et al (American Journal of Pathology, 2007, Vol. 170, pp. 366-376, cited in a previous action) teach that Src family kinases are activated in NSCLC and promote survival of EGFR-dependent cell  lines (title).  Zhang et al further teach that an inhibitor of Src family kinases, PP1, decreased the phosphorylation of Src substrates including Y877 of erbB2 (page 372, lines 5-9 under the heading of “PP1 Inhibits ErbB Phosphorylation”).  However, this fails to provide the required teaching that Src, recruited to FHIT, results in p-FHIT and degradation of  p-FHIT which allows for mitogenic signaling through Her2 in NSCLC.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643